NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ALFONSO SALINAS ARREOLA,                    No.   19-72542

                Petitioner,                      Agency No. A205-024-312

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 19, 2020**
                                San Francisco, California

Before: HAWKINS, N.R. SMITH, and R. NELSON, Circuit Judges.

      Petitioner Jose Alfonso Salinas Arreola, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“Board”) order

affirming and adopting an immigration judge’s (IJ) order denying his applications

for withholding of removal and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the agency’s

factual findings for substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182,

1184–85 (9th Cir. 2006). Because the BIA reviewed the IJ’s factual findings for

clear error, we review “the reasons explicitly identified by the BIA, and then

examine[s] the reasoning articulated in the IJ’s oral decision in support of those

reasons.” Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008). For the reasons

that follow, we deny the petition.

      Substantial evidence supports the agency’s determination that Salinas

Arreola did not establish past persecution necessary for withholding of removal.

See Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th Cir. 2010) (“An applicant

alleging past persecution has the burden of establishing that (1) his treatment rises

to the level of persecution; (2) the persecution was on account of one or more

protected grounds; and (3) the persecution was committed by the government, or

by forces that the government was unable or unwilling to control.”). Salinas

Arreola contends that he suffered past persecution in the form of violence and

extortion by gangs, citing Ayala v. Sessions, 855 F.3d 1012 (9th Cir. 2017). While

extortion and violence may rise to the level of persecution, Salinas Arreola failed

to establish that the actions taken against him were on account of a protected

ground of membership in a particular social group, 8 U.S.C. § 1231(b)(3)(A); see

also id. § 1231(b)(3)(C). Notably, the acts of past persecution he alleges are


                                          2
unrelated to his proposed social groups, both of which are forward-looking to his

return to Mexico.

      Substantial evidence also supports the agency’s determination that Salinas

Arreola did not establish a well-founded fear of future persecution necessary for

withholding of removal. See Wakkary v. Holder, 558 F.3d 1049, 1053 (9th Cir.

2009). Salinas Arreola does not provide a nexus between his alleged persecution

and the particular social groups he proposes. Salinas Arreola’s future persecution

contentions are indistinguishable from the type of random criminal acts we have

repeatedly rejected as having no nexus to a protected ground. See generally Ochoa

v. Gonzales, 406 F.3d 1166, 1170–72 (9th Cir. 2005), abrogated on other grounds

by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc); Gormley

v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004). Because Salinas Arreola cannot

demonstrate that he would be targeted for persecution on the basis of a protected

ground, his claim for withholding of removal fails.1

      Similarly, we find substantial evidence supports the agency’s determination

that Salinas Arreola failed to establish a claim for protection under the CAT. To

obtain CAT relief, he must show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if he is returned to Mexico.



1
      Because Salinas Arreola failed to establish a nexus to a protected ground, we
need not address whether Salinas Arreola’s proposed social groups are cognizable.

                                         3
See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). Salinas Arreola’s

allegations of generalized gang violence do not establish that he will be tortured by

gangs “at the instigation of or with the consent or acquiescence of a public official

or other person acting in an official capacity” if he is returned to Mexico. Id. See

also Delgado-Ortiz, 600 F.3d at 1152.

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket No. 1) is otherwise denied.

      PETITION FOR REVIEW DENIED.




                                          4